Citation Nr: 0108979	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bipolar disorder.  

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


REMAND

The veteran served on active duty from January 1985 to 
October 1994.  

The service medical records show diagnoses of marital 
problems and an adjustment disorder.  The medical evidence 
dated since 1997 shows a diagnosis of bipolar disorder.  An 
essential argument in this case is that the inservice 
psychiatric symptomatology represented the inception of 
current psychiatric disability, diagnosed as bipolar 
disorder.  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) analyzed the law with respect to pension 
entitlement under 38 U.S.C.A. § 1502 and set up a two-prong 
test for pension eligibility.  The Court indicated that 
permanent and total disability must be shown in one of two 
ways: either (1) the veteran must be unemployable as a result 
of a lifetime disability (this is the "subjective" standard 
and is based on the veteran's individual work experience, 
training and disabilities), or (2) if not unemployable, he 
must suffer from a lifetime disability which would render it 
impossible for the "average person" with the same disability 
to follow a substantially gainful occupation (this is the 
"objective" standard). Id. at 446.  In order to make this 
determination, the Board must apply the percentage standards 
of 38 C.F.R. §§ 4.16 and 4.17 (1998), which is the objective 
standard, and consider entitlement to extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(2), which is the 
subjective standard.  Brown, 2 Vet. App. at 446.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of ratable disabilities which are likely to be 
permanent shall be rated permanently and totally disabled.  
38 C.F.R. § 4.17.  For the purposes of pension, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 
is a requisite.  Ibid.  Accordingly, pursuant to § 4.16, 
total disability ratings for pension purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

Claims of all veterans who fail to meet the percentage 
standards indicated above but who meet the basic entitlement 
criteria and are unemployable by reason of their 
disabilities, age, occupational background and other related 
factors, are entitled to consideration on an extraschedular 
basis.  

On the most recent record on file, the veteran testified that 
he was working part time, 4 or 5 hours a day, 3 days a week, 
mowing lawns and working for a swimming pool company.  He did 
perimeter plumbing work on the pools as part of new 
construction.  More information is needed on his current 
employment status.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is remanded for the following actions:  

1.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  It is 
requested that the examiner then enter an 
opinion as to whether any current 
psychiatric disability is related to any 
behavioral symptomatology noted during 
service or within one year of separation 
from service.  

2.  The RO should schedule the veteran 
for a general medical examination.  It is 
requested that the examiner determine 
whether the veteran is unemployable.

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  The RO and the 
examiner are reminded that, in order for 
a disability examination to be adequate 
for compensation purposes, the report 
must contain sufficient detail, and if 
the report does not contain sufficient 
detail, it must be returned as inadequate 
for rating purposes.  

4.  Pursuant to 38 C.F.R. § 3.655 (2000), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This remand serves as 
notification of that regulation.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
assign disability ratings for each of the 
veteran's disabilities, and the claim for 
pension benefits, to include 
consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(2), 
should be reviewed based on all of the 
evidence which is now of record.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



